           Case 1:20-cr-00568-AT Document 26 Filed 12/23/20 Page 1 of 3
                                           U.S. Depart

                                                       United State
                                                       Southern Dis
                                                                                          12/23/2020
                                                       The Silvio J. Mollo
                                                       One Saint Andrew s Plaza
                                                       New York, New York 10007


                                                       November 19, 2020

Hon. Analisa Torres
United States District Court
500 Pearl Street
New York, NY 10007

   Re:     United States v. Jian Li, 20 Cr. 568 (AT)

Dear Judge Torres:

       The Government respectfully submits this letter on behalf of both parties, regarding the
defendant’s October 26, 2020 request (the “October 26 Requests”) for documents relating to the
composition and empanelment of the November 2018 grand jury in Manhattan that indicted the
above-captioned case (the “Grand Jury”). A copy of the October 26 Requests is attached hereto
as Exhibit A.

         As you are likely aware, defendants in other cases in this District have filed similar requests
for documents related to a grand jury sitting in White Plains, including in United States v. Balde,
20 Cr. 281. See, e.g., United States v. Baker, 20 Cr. 288 (LJL); United States v. Hightower, 20 Cr.
303 (RMB); United States v. Simmons, 20 Cr. 294 (PKC); United States v. Rivera, 20 Cr. 304
(AJN); United States v. Gilmore, 19 Cr. 724 (JGK); United States v. Perkins, 19 Cr. 704 (JSR).
On June 30, 2020, in connection with Balde, Judge Failla conducted an interview of Linda Thomas,
the former Jury Administrator for the United States District Court for the Southern District of New
York (the “June 30 Call”). A transcript of that call is attached hereto as Exhibit B. During that
call, the Jury Administrator confirmed that she was working under the terms of the February 13,
2009 Amended Plan for the Random Selection of Grand and Petit Jurors in the United States
District Court of the Southern District of New York, as modified by orders signed by Chief Judge
McMahon. See Ex. B, at 30-32.

       Following the June 30 Call, the Jury Administrator produced to the Government and
counsel for Mr. Balde a set of documents responsive to the requests in Balde (the “Balde
Documents”), pursuant to a protective order that Judge Failla entered. The Government then
provided a copy of the Balde Documents to Mr. Balde’s counselwith Bates stamps, for ease of
reference.

        The October 26 Requests differ, in part, from the requests in Balde because the Grand Jury
that indicted this case was sitting in Manhattan, not White Plains. Nonetheless, the information
the Jury Administrator provided in the June 30 Call and in the Balde Documents is responsive to
some of the October 26 Requests. Accordingly, the Government has agreed to produce the Balde
           Case 1:20-cr-00568-AT Document 26 Filed 12/23/20 Page 2 of 3

                                                                                             Page 2


Documents to the defendant, subject to a protective order with the same terms as the protective
order in Balde. 1

        This letter (i) identifies the October 26 Requests that the parties agree are satisfied by the
Balde Documents and the June 30 Call (the “Satisfied Requests”); and (ii) identifies the October
26 Requests that may not be fully satisfied by Balde Documents and the June 30 Call (the “Open
Requests”). The Government does not object to the Court requesting additional information from
the Jury Administrator in response to the Open Requests.

        The parties respectfully request that the Court provide the Jury Administrator with the
October 26 Requests and this letter, and direct the Jury Administrator to respond—either through
written responses or additional document productions—to the Open Requests.

                                        Satisfied Requests

        The parties agree that the June 30 Call and production of the Balde Documents will satisfy
Request Numbers 1, 2, 3, 4, 5, 6, 7, 9, 10, 11, 12, 13, 14, 17, 18, 19, and 24. The defendant also
agrees to withdraw Request Number 27, without prejudice to re-issue that Request at a later time.

                                          Open Requests

      The following Request Numbers may not be fully satisfied in full by production of the
Balde Documents and the June 30 Call: 8, 15, 16, 19, 20, 21, 22, 23, 25, and 26. Each Open
Request is listed below:

Request Number 8: Any AO-12 form or JS-12 forms completed since the Jury Plan became
effective February 13, 2009.

Request Number 15: The date when grand jurors were summoned in this case.

Request Number 16: The number of persons summoned from the Qualified Jury Wheel to be
considered as grand jurors in this case.

Request Number 20: Some of the Balde Documents show potential jurors who were selected
from the Master Jury Wheel for qualification who either had their qualification form returned by
the postal service, did not respond or were disqualified or exempted or excused from jury service
as described in the Jury Plan. To the extent the status codes refer to disqualifications, exemptions,
or excuses with “for official use,” please supply the specific reason or describe what “for official
use” means.

Request Number 21: Are persons marked as excused available for summoning as described in
the Jury Plan Section VIII?

1
  Annalisa Miron, Esq., counsel for the defendant, has informed the Government that the defendant
will consent to entry of a protective order with the same terms as the protective order in Balde, but
reserves his right to object to the protective order at a later date.
             Case 1:20-cr-00568-AT Document 26 Filed 12/23/20 Page 3 of 3

                                                                                           Page 3



  Request Number 22: Are persons deferred to a different date? If so, please describe the procedure
  used once the deferred juror attends on the deferral date including their order of consideration.

  Request Number 23: The Jury Number only (and not Name or Street Address) for persons
  selected as potential grand jurors in this case.

  Request Number 25: The juror qualification and summons forms for persons summoned to
  potentially become grand jurors in this case.

  Request Number 26: The disposition of each summoned potential grand juror in this case as to
  excusal, deferment, disqualification or selection as described in the Jury Plan.


                                              Respectfully submitted,

                                              AUDREY STRAUSS
                                              Acting United States Attorney



                                           by: _____________________________
                                               Thomas S. Burnett
                                               Assistant United States Attorney
                                               (646) 565-1633
GRANTED. The Office of Jury Administration is directed to release the
requested documents.

SO ORDERED.

Dated: December 23, 2020
       New York, New York
